People v Lashley (2022 NY Slip Op 01105)





People v Lashley


2022 NY Slip Op 01105


Decided on February 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 17, 2022

Before: Renwick, J.P., Gische, Mazzarelli, Moulton, JJ. 


Ind No. 2998/16 Appeal No. 10551 Case No. 2019-03583 

[*1]The People of the State of New York, Respondent,
vSharon Lashley, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jacqueline A. Meese-Martinez of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael D. Tarbutton of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J. at plea, Mark Dwyer, J. at sentencing), rendered April 10, 2018, as amended June 12, 2018, convicting defendant of criminal possession of a forged instrument in the second degree, and sentencing her, as a second felony offender, to a term of 3½ to 7 years, unanimously modified, in the interest of justice, to the extent of reducing the sentence to 2 to 4 years, and otherwise affirmed.
This matter is before us upon remittitur from the Court of Appeals for determination of facts and issues raised but not determined in our previous decision modifying the judgment of conviction to the extent of vacating the second felony offender adjudication and sentence and remanding for resentencing, which decision the Court of Appeals has reversed (178 AD3d 506 [1st Dept 2019], revd 37 NY3d 1140 [2021]). The sole issue raised by defendant on her appeal remaining to be determined at this juncture is whether the sentence originally imposed was excessive.
The People have consented to reduction of the sentence to the minimum term of 2 to 4 years imprisonment. Accordingly, the sentence should be so reduced, in the interest of justice.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 17, 2022